[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                        MARCH 21, 2012
                           No. 11-12185
                                                          JOHN LEY
                     ________________________
                                                           CLERK

               D.C. Docket No. 6:11-cv-00155-JA-GJK

ALLIED VETERANS OF THE WORLD, INC.: AFFILIATE 67,
Florida non-profit corporation,
ALLIED VETERANS OF THE WORLD, INC.: AFFILIATE 74,
Florida non-profit corporation,

                                                   Plaintiffs-Appellants,

PHONE-SWEEPS, LLC,
JACK’S BUSINESS CENTERS, LLC,
HASSAN SALEM MALIH,
DARRELL AGOSTINO,

                                                   Intervenors-Appellants,

                                versus

SEMINOLE COUNTY, FLORIDA,

                                                   Defendant-Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________
                           (March 21, 2012)
Before MARCUS, COX, and SILER,* Circuit Judges.

PER CURIAM:

       Plaintiffs and Intervenor-Plaintiffs (collectively “Plaintiffs”) challenge on

First Amendment grounds an ordinance passed by the Defendant Seminole

County, Florida. The ordinance bans the operation of “simulated gambling

devices” in the County. In response to Plaintiffs’ motions for a preliminary

injunction, the district court decided that the Plaintiffs had not shown a substantial

likelihood of success on the merits of their First Amendment claims. The court

denied the motions, concluding that the ordinance regulated conduct—not speech.

On appeal, Plaintiffs argue that the district court erred in this interpretation of the

ordinance. Plaintiffs contend that the ordinance is a content-based restriction on

speech, and ask that this court remand with instructions to enter a preliminary

injunction.1

       “A district court may grant [preliminary] injunctive relief only if the moving

party shows that: (1) it has a substantial likelihood of success on the merits; (2)


       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
       1
         Federal Rule of Appellate Procedure 28(a)(10) requires that the argument made in the brief
contain “a short conclusion stating the precise relief sought.” Plaintiffs’ brief concludes, “[T]he
Court should reverse the district court’s order and remand for entry of a preliminary injunction
enjoining enforcement of the challenged Seminole County ordinance until final judgment on the
merits.” (Appellants’ Br. at 45.)

                                                 2
irreparable injury will be suffered unless the injunction issues; (3) the threatened

injury to the movant outweighs whatever damage the proposed injunction may

cause the opposing party; and (4) if issued, the injunction would not be adverse to

the public interest.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en

banc) (citations omitted). The movant must clearly carry the burden of persuasion

as to each of these four requisites. ACLU of Fla., Inc. v. Miami-Dade Cnty. Sch.

Bd., 557 F.3d 1177, 1198 (11th Cir. 2009) (citing All Care Nursing Serv., Inc. v.

Bethesda Mem’l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir. 1989)). “Because a

preliminary injunction is ‘an extraordinary and drastic remedy,’ its grant is the

exception rather than the rule . . . .” United States v. Lambert, 695 F.2d 536, 539

(11th Cir. 1983) (quoting Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 179 (5th Cir.

1975)).

      “We review the decision to deny a preliminary injunction for abuse of

discretion.” Forsyth Cnty. v. U.S. Army Corps of Eng’rs, 633 F.3d 1032, 1039

(11th Cir. 2011) (quoting Scott v. Roberts, 612 F.3d 1279, 1289 (11th Cir. 2010)).

      This limited review is necessitated because the grant or denial of a
      preliminary injunction is almost always based on an abbreviated set
      of facts, requiring a delicate balancing of the probabilities of ultimate
      success at final hearing with the consequences of immediate
      irreparable injury which could possibly flow from the denial of
      preliminary relief. Weighing these considerations is the
      responsibility of the district court . . . .

                                          3
Revette v. Int’l Ass’n of Bridge, Structural & Ornamental Iron Workers, 740 F.2d

892, 893 (11th Cir. 1984) (alteration in original) (citations omitted). And, we may

review the grant or denial of a preliminary injunction without reviewing the

“intrinsic merits” of the case. Id.

          After thoughtfully considering the parties’ briefs and having the benefit of

oral argument, we affirm the district court’s denial of Plaintiffs’ motions for a

preliminary injunction. We agree with the district court that a threshold issue is

whether the ordinance regulates speech or conduct, but we need not resolve this

issue to decide this appeal. Whether the district court’s determination of this point

is right or wrong, the record before us indicates no abuse of discretion in the

denial of preliminary injunctive relief. See Cafe 207, Inc. v. St. Johns County, 989

F.2d 1136, 1137 (11th Cir. 1993). If we were to assume that the ordinance

regulates speech, rather than conduct, other hurdles the Plaintiffs would have to

clear in order to succeed remain. Some present complex issues that should not be

decided without the benefit of a well-developed record. We hold, therefore, that

the district court did not abuse its discretion in denying preliminary injunctive

relief.

          After the district court’s final decision regarding injunctive relief we can, if

asked, conduct a more thorough review.

                                              4
AFFIRMED.




            5